Citation Nr: 0915729	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected 
compression fracture T8 with degenerative joint disease 
evaluated as 10 percent prior to January 26, 2008 and 20 
percent since January 26, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to August 1968 and August 1971 to August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an April 2008 RO rating decision the Veteran was granted 
an increased rating of 20 percent for the service-connected 
compression fracture T8 with degenerative joint disease, 
effective January 26, 2008. 

Inasmuch as a rating higher than 20 percent for the service-
compression fracture T8 with degenerative joint disease is 
available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008. 

At the hearing the Veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  Additional 
evidence was also received at the Board in February 2009 and 
March 2009, which was not accompanied by a waiver.  However, 
as the Veteran's claim will be remanded for further 
development, the Board can proceed with the adjudication of 
his appeal without requesting a waiver. 

At the Veteran's hearing he testified that he had 
difficulties with his cervical spine and with his ribs 
secondary to his service-connected compression fracture T8 
with degenerative joint disease.  Therefore, the Board refers 
those issues to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is warranted for the 
issue of an increased   rating for the service-connected 
compression fracture T8 with degenerative joint disease 
because the Veteran testified that his disability had 
increased in severity since his January 2008 VA examination.   

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Therefore, the RO should schedule the Veteran for a VA 
examination in order to determine the current nature and 
severity of the Veteran's service-connected compression 
fracture T8 with degenerative joint disease.  

The Veteran is hereby advised that his failure to report to 
the scheduled examination(s) may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The Veteran also testified that he started receiving Social 
Security benefits in 2006.  The Board notes that, where there 
is actual notice to VA that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), VA has the duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsac v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, the RO must try to obtain the 
pertinent records from SSA.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
remaining claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including any medical records.  

4.  The Veteran should be afforded a VA 
examination to determine the current 
nature and severity of the service-
connected compression fracture T8 with 
degenerative joint disease.  The claims 
file must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the Veteran's service-
connected compression fracture T8 with 
degenerative joint disease stated in 
terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).   The VA examiner 
should also discuss in detail any 
condition that is related to the 
Veteran's service-connected compression 
fracture T8 with degenerative joint 
disease.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


